                 Case 1-20-41470-cec              Doc 12        Filed 04/05/20          Entered 04/06/20 00:19:38


                                               United States Bankruptcy Court
                                               Eastern District of New York
In re:                                                                                                     Case No. 20-41470-cec
Mohammad A Morshed                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: jlecky                       Page 1 of 1                          Date Rcvd: Apr 03, 2020
                                      Form ID: pdf002                    Total Noticed: 12


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 05, 2020.
db             +Mohammad A Morshed,    469 Crescent St,    FL 1,    Brooklyn, NY 11208-2801
smg            +NYC Department of Finance,    345 Adams Street,     Office of Legal Affairs,
                 Brooklyn, NY 11201-3739
smg            +NYS Unemployment Insurance,    Attn: Insolvency Unit,     Bldg. #12, Room 256,
                 Albany, NY 12240-0001
9811725        +Great American Insurance Company,     233 Broadway,    Suite 1800,   New York, NY 10279-1899
9811726        +HSBC,   PO Box 4657,    Carol Stream, IL 60197-4657
9811727        +Macy’s,   PO Box 8058,    Mason, OH 45040-8058
9811728        +NEWREZ C/O PHH MORTGAGE SERVICE,    PO BOX 5452,     Mount Laurel, NJ 08054-5452
9811730        +Tofael Chowdhury,    469 CRESCENT ST,    Brooklyn, NY 11208-2801

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Apr 03 2020 19:56:39
                 NYS Department of Taxation & Finance,   Bankruptcy Unit,   PO Box 5300,
                 Albany, NY 12205-0300
smg            +E-mail/Text: ustpregion02.br.ecf@usdoj.gov Apr 03 2020 19:55:32
                 Office of the United States Trustee,   Eastern District of NY (Brooklyn Office),
                 U.S. Federal Office Building,   201 Varick Street, Suite 1006,    New York, NY 10014-4811
9811724         E-mail/PDF: ais.chase.ebn@americaninfosource.com Apr 03 2020 19:44:37      Chase,   PO Box 15123,
                 Wilmington, DE 19850
9811729        +E-mail/PDF: gecsedi@recoverycorp.com Apr 03 2020 19:46:43      TJ Max,   PO Box 530949,
                 Atlanta, GA 30353-0949
                                                                                             TOTAL: 4

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 05, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 2, 2020 at the address(es) listed below:
              Lori Lapin Jones   ljones@jonespllc.com, lljones@ecf.epiqsystems.com;N265@ecfcbis.com
              Office of the United States Trustee   USTPRegion02.BR.ECF@usdoj.gov
              Pat B Pitchayan   on behalf of Debtor Mohammad A Morshed pat@pitchayanlaw.com,
               rashmi@pitchayanlaw.com
                                                                                             TOTAL: 3
     Case 1-20-41470-cec               Doc 12        Filed 04/05/20          Entered 04/06/20 00:19:38



THE UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                                    x
                                                                                        Case No. 20-41470-CEC
In re
MOHAMMAD, MORSHED A                                                                     Chapter 7


                                                            Debtor(s).
                                                                    x


                         NOTICE OF RESET OF SECTION 341 MEETING OF CREDITORS

         YOU ARE HEREBY NOTIFIED that the initial section 341 meeting of creditors for the above-captioned
case, scheduled as an in-person meeting for 04/14/2020 at 10:30 AM will now be reset as a telephonic
meeting and conducted by telephone conference on 04/14/2020 at 10:30 AM (the “Designated Meeting Time”).
         All parties shall appear by phone at the section 341 meeting in accordance with the instructions below.
         Call-in Information:
         On the date and time set forth above, parties shall dial-in to the meeting using the following dialing instructions:
                  Meeting Dial-in No: (866) 818-9644 and
                  when prompted enter the Participant Code: 5280969 followed by #.
         To avoid confusion or technical difficulties, attendees are instructed to call in at the Designated Meeting Time,
not before that time, and to disconnect the call after their meeting is concluded. Thank you for you anticipated
cooperation in this regard.
         Instructions for Testifying Debtors and Counsel
         No later than one day prior to the Designated Meeting time, the debtor and/or their counsel are required to email
the trustees with an imaged copy of the debtor’s photo identification and proof of the debtor’s social security number
(“Identification Documents”) A copy of the Debtor’s identification and proof of social security number must be provided
to the trustee via a secure method, i.e., portal, encrypted email, etc. Identification Documents shall be those documents
deemed acceptable in accordance with current applicable procedures.
         Telephonic appearances shall be conducted in accordance with current applicable procedures for telephonic
meetings. Accordingly, a Declaration Regarding Administration of Oath and Confirmation of Identity and Social
Security Number form shall be completed by the individual performing this function and transmitted to the trustee
immediately following the meeting.
         Alternatively, if compliance with the procedures set forth above are not possible or practical under these
emergent circumstances, the debtor’s attorney may submit prior to the time of the scheduled meeting a declaration
confirming that: (1) the attorney met with the debtor in-person; and (2) the attorney examined and verified the debtor’s
original identification documents and social security number. In such situations, upon notification by the debtor and/or
their counsel that they are using the alternate procedures, the trustee will administer the oath telephonically at the
commencement of the 341 meeting.

 Date:      April 1, 2020                             Chapter 7 Trustee
                                                      /s/ Lori Lapin Jones, Trustee
                                                       Lori Lapin Jones, Trustee
                                                       98 Cutter Mill Road, Suite 201 North
                                                       Great Neck, NY 11021
                                                       Telephone: (516) 466-4110
